   

MEMORANDUM ENDORSEMENT

Wunner v. Smith, et al.,
21 CV 1865 (VB) ‘

In the attached letter from counsel for defendant Sgt. Zayas regarding a call counsel
received from plaintiff, who is incarcerated and proceeding pro se, counsel informs the Court
that plaintiff called him on a Sunday to request an extension of time to respond to Sgt. Zayas’s
motion to dismiss. Counsel also informs the Court that plaintiff is currently housed at the
Fishkill Correctional Facility.

 

On June 14, 2021, defendant Sgt. Zayas filed a motion to dismiss the complaint (Doc.
#29), And on June 15, 2021, the Court issued an Order sua sponte extending plaintiff's time to
oppose any motions to dismiss filed by defendants—who are separately represented—to July 26,
2021. (Doc. #30). Moreover, on June 18, 2021, defendants Bini, Cunningham, Ginty, and Smith
also filed a motion to dismiss the complaint. (Doc. #31). Counsel for defendants Bini,
Cunningham, Ginty, and Smith informed the Court by letter dated July 14, 2021, that plaintiff
has been served with those defendants’ motion to dismiss by mailing a copy of the motion papers
to plaintiff at Fishkill Correctional Facility. (Doc. #38)

Based on defense counsel’s letter, it appears plaintiff has not yet received notice of (i) the
Court’s June 15 Order, or (ii) defendants Bini, Cunningham, Ginty, and Smith’s motion to
dismiss. This appears to be because plaintiff has failed to inform the Court as to a change of his
address. The docket currently lists plaintiff as being housed at the Sullivan County Jail. The
docket also lists only a county jail ID number for plaintiff, rather than a Department
Identification Number, or “DIN” number, which is used to.identify DOCCS inmates located in
DOCCS-run facilities. The Court has repeatedly informed plaintiff, including in its June 15
Order, that plaintiff has an obligation to update the Court in writing as to any change of his
address and that the failure to do so may result in dismissal of this case.

Accordingly, it is HEREBY ORDERED that:

1. Plaintiff's time to oppose the two motions to dismiss is extended to September 3,
2021.. Plaintiff is instructed to file a single opposition to both pending motions to
dismiss. All opposition papers shall be submitted to the Pro Se Clerk at the address in
paragraph 4 below.

2. Plaintiff is instructed that he must submit any future request for an extension of time
or other relief to the Court in writing, although he should first attempt to secure
defense counsel’s consent either by telephone during regular business hours or in
writing. In addition, plaintiff shall direct all such correspondence to the Pro Se Clerk
at the following address:

United States District Court
Pro Se Clerk

300 Quarropas Street
White Plains, NY 10601
Chambers will mail a copy of this Order to plaintiff at the address below. Plaintiff is
reminded of his obligation to update the Court in writing as to any change of his address,
and that his continued failure to do so may result in the dismissal of this case.

The Clerk of Court is instructed to update plaintiffs address on the docket to reflect the
address below:

Jonte Wunner

DIN # 21-A-0268

Fishkill Correctional Facility

271 Matteawan Road, P.O. Box 1245
Beacon, NY 12508-0307

Dated: July 14, 2021
White Plains, NY
SO ORDERED:

Vill

Vincent L. Briccetti
United States District Judge

 
